9:18-cv-01764-DCN       Date Filed 03/10/21      Entry Number 94        Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

    FABIAN GREY,                                 )
                                                 )
                           Plaintiff,            )
                                                 )            No. 9:18-cv-01764-DCN
                   vs.                           )
                                                 )                   ORDER
                         1
    KEN CUCCINELLI, Acting Director, United )
    States Citizenship and Immigration Services, )
    and UNITED STATES CITIZENSHIP AND )
    IMMIGRATION SERVICES,                        )
                                                 )
                           Defendants.           )
    _______________________________________)

           The following matter is before the court on defendants Ken Cuccinelli

    (“Cuccinelli”) and United States Citizenship and Immigration Services’s (“USCIS”)

    (collectively, “defendants”) motion for summary judgment on plaintiff Fabian Grey’s

    (“Grey”) claim under the Freedom of Information Act (“FOIA”), ECF No. 60. For the

    reasons set forth below, the court grants in part and denies in part the motion.

                                       I. BACKGROUND

           This matter arises out of Grey’s application for naturalization. Grey is a Jamaican

    citizen who first entered the United States on a work visa on November 30, 2005. On

    February 2, 2006, Grey married a United States citizen, Trinia Smalls (“Smalls”), and

    Smalls petitioned for a marriage-based green card for Grey. Based on this petition, Grey

    became a conditional lawful permanent resident in January 2007. About two years later,

    Grey and Smalls petitioned to have the condition on Grey’s residency removed, which




           1
             Acting Director Ken Cuccinelli is automatically substituted for former Director
    L. Francis Cissna, who resigned effective June 1, 2019. Fed. R. Civ. P. 25(d).
                                                 1
9:18-cv-01764-DCN       Date Filed 03/10/21       Entry Number 94        Page 2 of 16




    USCIS granted, making Grey a lawful permanent resident. On February 17, 2016, Grey

    filed an application for naturalization. After a substantial delay in a decision on his

    application, Grey filed this suit on June 27, 2018 asking the court to declare him eligible

    for naturalization and order USCIS to naturalize him pursuant to 8 U.S.C. § 1447(b).

    Grey subsequently amended his complaint to add a cause of action seeking an order

    compelling USCIS to respond to his pending FOIA request pursuant to 5 U.S.C.

    § 552(a)(4)(B).

           Defendants request summary judgment on Grey’s claim under FOIA. Grey filed

    a FOIA request on June 26, 2018. He requested the following records from USCIS:

           a. Requestor’s complete Alien Registration File;

           b. All documents indicating transfer of Requestor’s Alien Registration File;

           c. All adjudicator’s notes, memos, correspondence, communications, e-
           mails, legal research, factual research, intra-agency referrals for fraud,
           national security, or other investigations, and draft decisions or memos for
           any immigration benefit sought by or on behalf of the Requestor;

           d. All agency-wide, Charleston Field Office, or Greer Field Office policies,
           memos, guidance, notes, investigations, or other documents that indicate
           agency or field office policy that relate to Jamaican nationals seeking
           marriage-based immigration benefits or naturalization after acquiring
           permanent residency through marriage-based immigration benefits; [and]

           e. All marriage fraud training materials, policies, examples, or any other
           document provided to, created by, or distributed for the benefit of the
           adjudicators, supervisory adjudicators, any other employee in the
           Charleston Field office or Greer Field Office for the last two years.

    ECF No. 45-1 at 13. USCIS identified 642 pages of responsive documents, 452 of which

    it produced in full and 187 of which it withheld or redacted on October 21, 2019 (“First

    FOIA Production”).




                                                  2
9:18-cv-01764-DCN      Date Filed 03/10/21      Entry Number 94        Page 3 of 16




           Then on November 29, 2019, Grey served Requests for Production, some of

    which overlapped with his FOIA request. These include requests for:

           1. All documents, whether written, electronic, or in any other form, that
           Defendants contend establish or support any fact upon which you base your
           defense in this lawsuit.

           ...

           5. The complete alien registration [“A-file”] file for Mr. Grey
           (AXXXXXXXX).

           ...

           7. All correspondence involving Mr. Sullivan, Mr. Lyttle, or Mr. Brown
           related [to] Mr. Lyttle and Mr. Sullivan’s “site visit” to Mr. Grey’s home on
           June 19, 2018.

           8. All contemporaneous and edited reports, notes, pictures, findings, or any
           other recorded recollection or piece of hard evidence that Mr. Lyttle or Mr.
           Sullivan drafted, acquired, assisted with, or gathered during the June 19,
           2018 “site visit” of Mr. Grey’s home.

    ECF No. 45-2. Defendants produced responsive documents and an accompanying

    privilege log on January 17, 2020. ECF No. 45-3.

           Based on these productions, defendants filed their first motion for summary

    judgment on Grey’s FOIA claim on February 28, 2020. ECF No. 45. Thereafter, USCIS

    identified a second set of records responsive to Grey’s FOIA request consisting of 1,963

    pages of record. On April 17, 2020, USCIS produced 905 of those pages in full and

    “1,044 pages in full or part, as well as one Excel spreadsheet in part” (“Second FOIA

    Production”). ECF No. 60 at 5. On June 11, 2020, the court denied defendants’ motion

    for partial summary judgment without prejudice. ECF No. 58. The court explained that

    it could not determine whether USCIS had responded in full to Grey’s FOIA request




                                                3
9:18-cv-01764-DCN        Date Filed 03/10/21       Entry Number 94        Page 4 of 16




    because USCIS withheld certain responsive training materials under “Exemption 7(E)”2

    and defendants’ explanation for invoking the exemption was “too vague for the court to

    determine whether [the withheld records] fall within” the exemption. Id. at 20. As such,

    the court instructed defendants to produce a Vaughn index “detailing USCIS’s

    justification for withholding training materials, including those listing statistics, on the

    basis of Exemption 7(E)” and authorized defendants to file a renewed motion for

    summary judgment when they had done so. Id.

           On July 6, 2020 defendants filed a Vaughn Index and clarified their position for

    withholding the training records under Exemption 7(E). ECF No. 59-1. Defendants

    attached to the Vaughn Index a copy of the redacted Second FOIA Production. ECF Nos.

    59-3–59-8. Through what defendants describe as an “inadvertent clerical error,” the last

    305 pages of that production, identified by Bates Numbers 1658 to 1963, were not

    redacted. ECF No. 74 at 3. Instead, the intended redactions are blocked in white with the

    allegedly applicable exemptions noted but the underlying information visible to the

    reader. See ECF Nos. 59- 7, 59-8 (the “disclosed records”). In other words, rather than

    being redacted with an opaque black box, the portions of the records that were meant to

    be redacted are instead bordered with a thin black line.

           On July 30, 2020, defendants filed their renewed motion for partial summary

    judgment on Grey’s FOIA claim. ECF No. 60. On August 24, 2020, Grey responded to

    the motion, ECF No. 65, and on August 31, 2020 defendants replied, ECF No. 66. The

    court scheduled a hearing on defendants’ renewed motion for September 28, 2020. After

    reviewing the parties’ briefs, the court determined that the only practicable way to resolve



           2
               5 U.S.C. § 552(b)(7)(E).
                                                   4
9:18-cv-01764-DCN       Date Filed 03/10/21      Entry Number 94        Page 5 of 16




    the motion was to conduct an in camera review of the disputed records, as defendants

    suggested in their reply brief. See ECF No. 66 at 6. The court cancelled the hearing and

    notified the parties, informing them that broad-strokes application of the law to over

    1,000 pages of records at once or to each entry of the 38-page Vaughn Index was not

    feasible. Accordingly, defendants provided the court with unredacted copies of the

    relevant documents.

           On September 30, 2020, Grey and defendants filed respective motions for

    summary judgment on Grey’s claim for naturalization. ECF Nos. 70, 71. Grey’s motion

    relies in part on information contained in the records defendants inadvertently disclosed

    in the Second FOIA Production, copies of which he also attached to his motion.

    Defendants claim that they learned of their inadvertent disclosure of the disclosed records

    upon reading Grey’s motion. Immediately thereafter, counsel for defendants informed

    Grey’s counsel that the disclosure was inadvertent and requested that Grey return,

    sequester, or destroy the inadvertently disclosed records. Grey eventually agreed to not

    further disseminate the disclosed records until the court weighed in on the matter, but

    also informed defendants that he did not realize the disclosure was inadvertent and that he

    had already disseminated the disclosed records to some extent. On October 2, 2020,

    defendants filed a motion to seal to the inadvertently disclosed records, ECF No. 72, and,

    on October 14, 2020, a motion for a protective order with respect to the disclosed records,

    ECF No. 74. After a hearing on the matter, the court granted both motions, sealing the

    inadvertently disclosed records and ordering Grey to “destroy or return all copies” thereof

    “until the court resolves defendants’ summary judgment motion on [Grey]’s FOIA claim




                                                 5
9:18-cv-01764-DCN        Date Filed 03/10/21       Entry Number 94         Page 6 of 16




    on the merits.” ECF No. 86 at 12. The court held a hearing on the motion on February 8.

    2021. This matter is now ripe for the court’s review.

                                          II. STANDARD

            Summary judgment shall be granted if the pleadings, the discovery and disclosure

    materials on file, and any affidavits show that there is no genuine dispute as to any

    material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ.

    P. 56(c). “By its very terms, this standard provides that the mere existence of some

    alleged factual dispute between the parties will not defeat an otherwise properly

    supported motion for summary judgment; the requirement is that there be no genuine

    issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

    “Only disputes over facts that might affect the outcome of the suit under the governing

    law will properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary

    judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the

    evidence is such that a reasonable jury could return a verdict for the nonmoving

    party.” Id. “[A]t the summary judgment stage the judge’s function is not himself to

    weigh the evidence and determine the truth of the matter but to determine whether there

    is a genuine issue for trial.” Id. at 249. The court should view the evidence in the light

    most favorable to the non-moving party and draw all inferences in its favor. Id. at 255.

            “The party seeking summary judgment shoulders the initial burden of

    demonstrating to the district court that there is no genuine issue of material fact.” Major

    v. Greenville Hous. Auth., 2012 WL 3000680, at *1 (D.S.C. Apr. 11, 2012).

    Nevertheless, “when a properly supported motion for summary judgment is made, the

    adverse party ‘must set forth specific facts showing that there is a genuine issue for



                                                   6
9:18-cv-01764-DCN       Date Filed 03/10/21      Entry Number 94        Page 7 of 16




    trial.’” Id. (quoting Fed. R. Civ. P. 56(e)). The plain language of Federal Rule of Civil

    Procedure 56(c) “mandates the entry of summary judgment, after adequate time for

    discovery and upon motion, against a party who fails to make a showing sufficient to

    establish the existence of an element essential to that party’s case, and on which that

    party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

    (1986). “[C]onclusory allegations or denials, without more, are insufficient to preclude

    the granting of the summary judgment motion.” Major, 2012 WL 2000680, at *1.

           When a plaintiff seeks to compel production from a government agency under

    FOIA, “an agency is entitled to summary judgment if no material facts are in dispute and

    if it demonstrates ‘that each document that falls within the class requested either has been

    produced . . . or is wholly exempt from the Act’s inspection requirements.’” Students

    Against Genocide v. Dep’t of State, 257 F.3d 828, 833 (D.C. Cir. 2001) (quoting Goland

    v. CIA, 607 F.2d 339, 352 (D.C. Cir. 1978)). Indeed, “FOIA cases are generally resolved

    on summary judgment once the documents at issue have been properly identified.”

    Wickwire Gavin, P.C. v. U.S. Postal Serv., 356 F.3d 588, 591 (4th Cir. 2004). “In order

    to prevail on a motion for summary judgment in a FOIA case, the defending agency has

    the burden of showing that its search was adequate and that any withheld documents fall

    within an exemption to the FOIA.” Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d

    Cir. 1994).

                                       III. DISCUSSION

           In their renewed motion, defendants argue that summary judgment is appropriate

    on Grey’s FOIA cause of action because USCIS “has made the required search and

    produced the responsive, non-exempt records.” ECF No. 60 at 2. Defendants explain



                                                 7
9:18-cv-01764-DCN       Date Filed 03/10/21       Entry Number 94         Page 8 of 16




    that the withheld or redacted records fall within the law enforcement exemption as a

    matter of law. In response, Grey, unsatisfied by the Vaughn Index, renews his argument

    that the withheld and redacted “training materials, and the statistics contained therein, are

    not protected by the law enforcement privilege.” ECF No. 65 at 2. As discussed above,

    the court was unable to resolve defendants’ motion for summary judgment through

    analysis of the Vaughn Index alone. In an email to the parties, the court ordered

    defendants to produce the relevant documents for in camera review and sought

    clarification as to the specific withheld records Grey challenges. In response, counsel for

    Grey stated that Grey challenges the training materials USCIS chose not to disclose or

    disclosed in a redacted form pursuant to the law enforcement exemption, which are

    identified by Bates Numbers 001–1654. Accordingly, defendants provided the court with

    unredacted copies of the relevant documents. The court discusses its conclusions of

    relevant law before applying that law to the in camera records.

           FOIA “calls for broad disclosure of government records.” C.I.A. v. Sims, 471

    U.S. 159, 167 (1985). FOIA specifically provides, in relevant part, that “each agency,

    upon any request for records which (i) reasonably describes such records and (ii) is made

    in accordance with published rules stating the time, place, fees (if any), and procedures to

    be followed, shall make the records promptly available to any person.” 5 U.S.C.

    § 552(a)(3)(A). Nevertheless, because “Congress realized . . . that public disclosure is

    not always in the best interest of the public,” id., the statute provides several exceptions

    and exemptions pursuant to which an agency may shield qualifying records, 5 U.S.C.

    § 552(b). Courts recognize FOIA’s “strong presumption in favor of disclosure,” which




                                                  8
9:18-cv-01764-DCN       Date Filed 03/10/21     Entry Number 94        Page 9 of 16




    places the burden on the agency to demonstrate that the claimed exemption applies to

    withheld records. U.S. Dep’t of State v. Ray, 502 U.S. 164, 173 (1991).

           FOIA’s “Exemption 7(E),” or the “law enforcement exemption,” exempts a

    government agency from being compelled to produce:

           records or information compiled for law enforcement purposes, but only to
           the extent that the production of such law enforcement records or
           information . . . would disclose techniques and procedures for law
           enforcement investigations or prosecutions, or would disclose guidelines
           for law enforcement investigations or prosecutions if such disclosure could
           reasonably be expected to risk circumvention of the law . . . .

    5 U.S.C. § 552(b)(7)(E). Whether this exemption applies entails a two-part inquiry.

    “First, the agency must demonstrate that the record was ‘compiled for law enforcement

    purposes.’” Allnutt v. U.S. Dep’t of Justice, 99 F. Supp. 2d 673, 679 (D. Md. 2000),

    aff’d sub nom. Allnut v. Handler, 8 F. App’x 225 (4th Cir. 2001) (quoting Federal Bureau

    of Investigation v. Abramson, 456 U.S. 615, 622 (1982)). If the records are compiled for

    law enforcement purposes, then the agency must show that release of those records

    either: (1) “would disclose techniques and procedures for law enforcement investigations

    or prosecutions” or (2) “would disclose guidelines for law enforcement investigations or

    prosecutions if such disclosure could reasonably be expected to risk circumvention of the

    law.” 5 U.S.C. § 552(b)(7)(E). As the plain language of the statute makes clear,

    withholding “guidelines for law enforcement investigations or prosecutions” requires the

    government to show that “disclosure could reasonably be expected to risk circumvention

    of the law,” while withholding “techniques and procedures for law enforcement

    investigations or prosecutions” does not require an additional showing. Hamdan v. U.S.

    Dep’t of Justice, 797 F.3d 759, 778 (9th Cir. 2015) (“The sentence structure of

    Exemption (b)(7)(E) indicates that the qualifying phrase, ‘if such disclosure could

                                                9
9:18-cv-01764-DCN       Date Filed 03/10/21      Entry Number 94        Page 10 of 16




     reasonably be expected to risk circumvention of the law,’ modifies only ‘guidelines’ and

     not ‘techniques and procedures.’”).3

            “The term ‘law enforcement purpose’ is not limited to criminal investigations but

     can also include civil investigations and proceedings in its scope.” Mittleman v. Office

     of Pers. Mgmt., 76 F.3d 1240, 1243 (D.C. Cir. 1996); see also Moore–McCormack Lines,

     Inc. v. I.T.O. Corporation of Baltimore, 508 F.2d 945, 949 (4th Cir. 1974). “To

     determine whether a particular record was compiled for law enforcement purposes, courts

     will consider the law enforcement powers of the withholding agency [ ] as well as the

     purposes underlying the exemption.” Allnutt, 99 F. Supp. 2d at 680 (D. Md. 2000)

     (internal citations omitted). Moreover, while Exemption 7(E) does not protect techniques

     “generally known to the public,” Rosenfeld v. U.S. Dep’t of Justice, 57 F.3d 803, 815

     (9th Cir. 1995), it can exempt lesser-known, specific methods and strategies applied in

     connection with generally known techniques,” Blanton v. U.S. Dep’t of Justice, 63 F.

     Supp. 2d 35, 50 (D.D.C. 1999). “Exemption 7(E) sets a relatively low bar for the agency

     to justify withholding;” nevertheless, the agency still must “demonstrate logically how

     the release of the requested information might create a risk of circumvention of the law.”

     Blackwell v. F.B.I., 646 F.3d 37, 42 (D.C. Cir. 2011).

            Under the first prong of the inquiry, Grey argues that the training records,

     including the statistics about marriage fraud compiled therein “were compiled to train

     officers, not [for] enforcement purposes.” ECF No. 65 at 3. In other words, Grey argues




            3
               Grey indicates that both the “techniques” and “guidelines” prongs of Exemption
     7(E) require an additional showing that the “disclosure could reasonably be expected to
     risk circumvention of the law.” ECF No. 65 at 2 (citing U.S.C. § 552(b)(7)(E)). The law
     is clear, however, that the additional showing applies only to the “guidelines” prong.
                                                 10
9:18-cv-01764-DCN       Date Filed 03/10/21       Entry Number 94        Page 11 of 16




     that the training records, regardless of their content, cannot be withheld under Exemption

     7(E) because the USCIS uses those records to train agents how to enforce the law rather

     than to actually enforce law. Grey’s argument fails because training officers how to

     enforce the law is a “law enforcement purpose.” Before enforcing the law, an officer

     must learn how to enforce it. And of course, the USCIS trains officers how to enforce the

     law so that they might one day actually enforce it. The fact that training an officer to

     enforce the law is one small step removed from actual enforcement of the law does not

     mean that it serves a law enforcement purpose any less. As such, the fact that an

     otherwise exempted record is used to train rather than to enforce does not automatically

     subject that record to disclosure. See Anguiano v. United States Immigration & Customs

     Enf’t, 356 F. Supp. 3d 917, 925 (N.D. Cal. 2018) (finding that the government “properly

     invoked Exemption 7(E) over” certain training materials that contained law enforcement

     techniques).

            The letter and spirit of the exemption compel this conclusion. Exemption 7(E)

     protects records that “would disclose techniques and procedures for law enforcement

     investigations or prosecutions.” 5 U.S.C. § 552(b)(7)(E). Courts have consistently

     shielded these kinds of records from disclosure, regardless of the way in which the

     agency utilizes them. See Am. Civil Liberties Union of S. California v. United States

     Citizenship & Immigration Servs., 133 F. Supp. 3d 234, 242–43 (D.D.C. 2015) (“The

     amended threshold to Exemption 7 ‘resolve[s] any doubt that law enforcement manuals

     and other non-investigatory materials can be withheld under (b)(7) if they were compiled

     for law enforcement purposes . . . .’”); see also Concepcion v. F.B.I., 606 F. Supp. 2d 14,

     44 (D.D.C. 2009) (finding that Exemption 7(E) applied to records that might help future



                                                  11
9:18-cv-01764-DCN       Date Filed 03/10/21      Entry Number 94        Page 12 of 16




     criminals predict future investigative techniques). The statute makes no distinction

     between techniques and procedures used to guide active investigations by veteran officers

     and ones used to train rookie officers how to investigate. It is inconceivable that

     Congress intended Exemption 7(E) to protect records of investigative techniques,

     procedures, and guidelines generally but not to protect the same records when they are

     used to train future investigators. The underlying rationale of Exemption 7(E) is to

     prevent potential wrongdoers from gaining an advantage over law enforcement officials.

     Revealing law enforcement techniques and strategies undercuts that purpose whether the

     specific records that contain them were designed to train new officers or guide

     experienced ones. See Allnutt, 99 F. Supp. 2d at 680 (“To determine whether a particular

     record was compiled for law enforcement purposes, courts will consider . . . the purposes

     underlying the exemption.”). As such, the court rejects Grey’s argument that a record’s

     use in training disqualifies it from protection under the law enforcement exemption.

            In the same vein, Grey argues that the training materials were not compiled for a

     “law enforcement purpose” because they are used to train Fraud Detection and National

     Security Immigration Officers (“FDNS IOs”), who Grey classifies as “non-enforcement

     officers,” rather than immigration service officers (“ISOs”), who Grey contends “actually

     decide or adjudicate cases.” ECF No. 65 at 4 n.2. The court finds this argument equally

     unconvincing. Records that are used to train officers who do not actually carry out the

     enforcement of the law nevertheless serve a clear law enforcement purpose. Grey admits

     that FDNS IOs “investigate,” but argues they do not enforce the law because they do not

     “actually make the decisions.” ECF No. 65 at 4 n.4. Grey’s argument ignores that

     investigation is an important component of enforcing the law and thus constitutes a law



                                                  12
9:18-cv-01764-DCN       Date Filed 03/10/21      Entry Number 94         Page 13 of 16




     enforcement purpose. The fact that FDNS IOs investigate behind the scenes, rather than

     make public-facing decisions, does not mean that they do not contribute meaningfully to

     the enforcement of the law. Their investigative work serves a clear law enforcement

     purpose. Further, Exemption 7(E) applies to records, not the agents that utilize them.

     The exemption specifically applies to “law enforcement investigations,” meaning that

     records need not apply to public-facing enforcement of the law to receive protection

     under the Exemption 7(E). 5 U.S.C. § 552(b)(7)(E). Accordingly, the court rejects

     Grey’s argument that the training records used to train FDNS IOs are not compiled for

     law enforcement purposes and thus fall outside of Exemption 7(E).

            Next, Grey argues that “the training [records] and their statistics reveal no secret

     ‘guidelines,’ ‘techniques,’ or ‘procedures.’” ECF No 65 at 4; see Rosenfeld, 57 F.3d at

     815 (noting that Exemption 7(E) does not protect techniques “generally known to the

     public”). Specifically, Grey argues that “the Vaughn Index [does not] hint that the

     revelation of the training [records] will reveal secret or unknown techniques or

     procedures.” ECF No. 65 at 6. In response, defendants argue:

            [D]isclosing the redacted portions of the training records would expose
            internal techniques and procedures as well as guidelines that immigration
            officers use to investigate and adjudicate immigration petitions or
            applications. Disclosure of the redacted law-enforcement techniques and
            procedures and guidelines would allow an individual to evade, for instance,
            law enforcement record checks and security vetting procedures undertaken
            in processing an individual’s immigration petition or application. Such a
            release would allow individuals to screen their application to account for
            the fraud indicators, patterns and trends used by USCIS to identify potential
            fraud.

     ECF No. 66 at 6. Indeed, the Vaughn Index notes that many of the redacted materials

     contain confidential “techniques, procedures, and guidelines” for the purpose of law

     enforcement. The court resolves these arguments on a document-by-document basis in

                                                 13
9:18-cv-01764-DCN       Date Filed 03/10/21       Entry Number 94        Page 14 of 16




     its in camera review, finding that records that reveal well-known techniques, guidelines,

     and procedures fall outside of the scope of Exemption 7(E).

            Finally, Grey argues that disclosure of the training records and statistics “will not

     lead to circumvention of the law.” ECF No. 65 at 6. As an initial matter and as discussed

     above, defendants do not need to show the “circumvention” element to the extent that

     they withhold records of law enforcement “techniques” and “procedures.” Hamdan, 797

     F.3d at 778. With respect to records that reveal “guidelines,” however, Grey’s argument

     applies. While the line separating “techniques and procedures” from “guidelines” is thin,

     the Second Circuit has provided a helpful example illustrating the difference:

            [I]f a law enforcement agency concerned with tax evasion directs its staff
            to bring charges only against those who evade more than $100,000 in taxes,
            that direction constitutes a “guideline.” . . . [However], if the same agency
            informs tax investigators that cash-based businesses are more likely to
            commit tax evasion than other businesses, and therefore should be audited
            with particular care, focusing on such targets constitutes a “technique or
            procedure” for investigating tax evasion.

     Allard K. Lowenstein Int’l Human Rights Project v. Dep’t of Homeland Sec., 626 F.3d

     678, 682 (2d Cir. 2010). In its review, the court remains cognizant of this thin line.4

     More generally, the court remains mindful that Exemption 7(E) sets a “relatively low

     bar” for the agency to justify withholding. Blackwell, 646 F.3d at 42.

            With the preceding law and analysis firmly in mind, the court conducted an in

     camera review of the relevant materials, marked as Bates Numbers 001–1654. The court

     finds that the majority of the withheld or redacted records fall within Exemption 7(E) and



            4
              The court agrees with Grey that statistics cannot be reasonably classified as
     “techniques” or “procedures.” However, some could be considered “guidelines” to the
     extent that they inform investigators how to investigate. Of course, statistics qualifying
     as guidelines must be shown to present a risk of circumvention of the law before falling
     within Exemption 7(E).
                                                  14
9:18-cv-01764-DCN        Date Filed 03/10/21       Entry Number 94       Page 15 of 16




     are thus properly withheld or redacted in accordance with FOIA.5 The following records,

     however, fall outside of Exemption 7(E) and are subject to disclosure: 4–8, 10–11, 35–

     36, 82–84, 86–87, 124, 143, 156, 172, 179, 185–186, 261, 693, 699, 708, 805, 914, 916,

     931, 937, 946–948, 951, 955, 961, 968–969, 1020, 1080, 1323, 1327, 1329, and 1374.

     In accordance with the above law, the court has determined that these records either (1)

     do not constitute guidelines, techniques, or procedures, (2) constitute guidelines but do

     not risk circumvention of the law, or (3) are generally known to the public. As such, they

     are subject to disclosure.

            Accordingly, the court grants summary judgment in favor of defendants with

     respect to the records that are properly withheld, i.e., those not listed above. The court

     denies summary judgment with respect to the above-listed records and orders defendants

     to turn over unredacted copies of the same.




            5
              As an additional note, USCIS withholds many of the records within the court’s
     review under exemptions other than Exemption 7(E). Grey made explicit that he does
     not challenge the records on any basis other than Exemption 7(E); therefore, the court
     considers the records withheld under other exemptions as undisputed.
                                                   15
9:18-cv-01764-DCN       Date Filed 03/10/21   Entry Number 94   Page 16 of 16




                                    IV. CONCLUSION

           For the foregoing reasons the court GRANTS IN PART AND DENIES IN

     PART the motion.

           AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE
     March 10, 2021
     Charleston, South Carolina




                                              16
